Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

Figure 11:	241; 242; 243

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:

CLEANING DEVICE CAPABLE OF SUPPRESSING THAT A SEALING MEMBER CONSTITUTES A RESISTANCE TO A ROTATIONAL OPERATION OF A SUPPORTING MEMBER FOR A CLEANING BLADE

The disclosure is objected to because of the following informalities:
In paragraph [0009], line 4, change “large more” to --- larger ---.
In paragraph [0011], line 15, the recitation “rotatable member than a plane” appears to be incomplete.  It appears that “than” should be changed to something such as --- more than --- or --- less than ---.
In paragraph [0011], line 16, the recitation “and than a plane” appears to be incomplete.  It appears that “than” should be changed to something such as --- more than --- or --- less than ---.
In paragraph [0020], line 1, change “sealing” to --- supporting ---.
In paragraph [0028], line 6, change “pre-secondary” to --- secondary ---.
In paragraph [0028], line 24, change “primary transfer roller” to --- primary transfer rollers ---.
In paragraph [0029], line 7, change “181” to --- 171 ---.
In paragraph [0029], line 23, change “This” to --- The ---.
In paragraph [0034], line 3, change “cleaning belt” to --- cleaning roller ---.
In paragraph [0037], line 5, change “roller supporting member” to --- roller bearing member ---.
In paragraph [0037], line 12, change “This” to --- The ---.
In paragraph [0041], line 16, change “a blade assembly” to --- the blade assembly ---.
In paragraph [0045], line 24, after “second flat portion” insert --- 42 ---.
In paragraph [0045], line 37, change “b” to --- by ---.
In paragraph [0045], line 47, change “44” to --- 43 ---.
In paragraph [0045], line 53, change “43” to --- 44 ---.
In paragraph [0046], lines 1, 5, and 6, change “43” to --- 44 ---.
In paragraph [0049], lines 22 and 23, change “50” to --- 51 ---.
In paragraph [0052], line 7, after “housing” insert --- 5 ---.
In paragraph [0060], line 8, change “these seals 25 and 26” to --- lower longitudinal seal 25 and upper longitudinal seal 26 ---.
In paragraph [0061], line 9, change “25” to --- 26 ---.
In paragraph [0063], line 2, change “7” to --- 4 ---.
In paragraph [0064], line 5, after “blade pressing spring” insert --- 6 ---.
In paragraph [0065], line 1, change “the axis” to --- the shaft ---.
In paragraph [0067], line 3, change “the bent portion” to --- a bent portion ---.
In paragraph [0067], line 6, change “seal bonding surface” to --- wall surface ---.
In paragraph [0071], line 10, change “this” to --- The ---.
In paragraph [0071], line 14, change “5” to --- 25 ---.
In paragraph [0071], line 14, change “this” to --- the ---.
In paragraph [0072], line 10, after “contact angle” insert ---  ---.
In paragraph [0073], line 4, change “plat-like” to --- plate-like ---.
In paragraph [0073], line 11, change “metal plate” to --- swing plate ---.
In paragraph [0073], line 30, change “sealing member” to --- lower longitudinal seal ---.
In paragraph [0074], lines 3, 12-13, 25, and 31,change “sealing member” to --- lower longitudinal seal ---.
In paragraph [0074], line 8, change “curved center” to --- curved surface center ---.
In paragraph [0074], lines 14, 19, 22, 27, and 31-32, change “another sealing member” to --- upper longitudinal seal ---.
In paragraph [0074], line 18, it is unclear which “sealing member” is being referred to in this instance.
In paragraph [0074], lines 21 and 23, after “rotational axis” insert --- 8a ---.
In paragraph [0074], lines 30-31, change “a further (another) sealing member” to --- the vertical seal ---.
In paragraph [0074], lines 34-35, change “metal plate” to --- swing plate ---.
In paragraph [0074], line 35, change “another metal plate” to --- supporting plate ---.
In paragraph [0074], line 41, change “unit” to --- drum cartridge ---.
In paragraph [0079], line 2, after “photosensitive member” insert --- 101 ---.
In paragraph [0079], line 5, change “intermediary transfer member” to --- intermediary transfer belt 107 ---.
In paragraph [0081], line 6, change “unit” to --- intermediary transfer belt unit ---.
In paragraph [0082], line 4, change “the supporting plate” to --- a supporting plate ---.
In paragraph [0082], line 4, change “this” to --- the ---.
In paragraph [0082], line 4, change “the swing plate” to --- a swing plate ---.
In paragraph [0083], line 2, change “the swing shaft 8a” to --- a swing shaft 208a ---.
In paragraph [0083], line 13, change “a rotational axis” to --- the swing shaft ---.
In paragraph [0083], line 16, change “cylindrical member” to --- tension roller ---.
In paragraph [0083], line 23, change “by the” to -- by --.
In paragraph [0084], line 2, change “contacts the” to --- contacts an ---.
In paragraph [0084], line 2, change “the bent portion” to --- a bent portion ---.
In paragraph [0085], line 2, change “rotational shaft” to --- swing shaft ---.
In the abstract, line 9, the recitation “rotatable member than a plane” appears to be incomplete.  It appears that “than” should be changed to something such as --- more than --- or --- less than ---.
In the abstract, line 10, the recitation “and than a plane” appears to be incomplete.  It appears that “than” should be changed to something such as --- more than --- or --- less than ---.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 16-17, the recitation “rotatable member than a plane” is considered indefinite.  It appears that “than” should be changed to something such as --- more than --- or --- less than ---.
Claim 1, line 17, the recitation “and than a plane” is indefinite.  It appears that “than” should be changed to something such as --- more than --- or --- less than ---.
Claim 4, line 3, the recitation “rotatable member side than said arcuate surface” is considered indefinite.  It appears that “than” should be changed to something such as --- more than --- or --- less than ---.
Claim 4, lines 3-4, “said arcuate surface” lacks proper antecedent basis.
Claim 11, line 14, “the rotatable member” lacks proper antecedent basis.  It is suggested that “rotatable member” be changed to --- the belt ---.
Claim 11, line 18, the recitation “belt than a plane” is considered indefinite.  It appears that “than” should be changed to something such as --- more than --- or --- less than ---.
Claim 11, line 19, the recitation “and than a plane” is indefinite.  It appears that “than” should be changed to something such as --- more than --- or --- less than ---.


Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Claims 1-10 would be allowable over the prior art of record because the prior art of record fails to teach or suggest providing a cleaning device including: a cleaning blade configured to remove toner from a surface of a rotatable member in contact with the surface of the rotatable member; a supporting member supporting the cleaning blade; a housing configured to swingably hold the supporting member; a pressing member provided between the sup[porting member and the housing and pressing the supporting member so as to press the cleaning blade against the rotatable member, wherein the supporting member is a metal member and is extended in a longitudinal direction of the cleaning blade, the supporting member including a first flat surface portion formed along a widthwise direction of the cleaning blade, a curved surface portion bent toward the rotatable member with respect to a thickness direction of the cleaning blade, and a second flat surface portion formed along the thickness direction of the cleaning blade, and wherein as viewed in the longitudinal direction, a swing center of the supporting member is positioned on a rotation center side of the rotatable member; and a sealing member provided in contact with the curved surface portion and sealing between the supporting member and the housing.

	Claim 11 would be allowable over the prior art of record because the prior art of record fails to teach or suggest providing a cleaning device including: a cleaning blade configured to remove toner from a belt for carrying a toner image in contact with an outer peripheral surface of the belt, wherein the cleaning blade is provided opposed via the belt to a roller supporting an inner surface of the belt; a supporting member supporting the cleaning blade; a housing configured to swingably hold the supporting member; a pressing member provided between the supporting member and the housing and pressing the supporting member so as to press the cleaning blade against the belt, wherein the supporting member is a metal member and is extended in a longitudinal direction of the cleaning blade, the supporting member including a first flat surface portion formed along a widthwise direction, a curved surfaced portion bent toward the belt with respect to a thickness direction of the cleaning blade, and a second flat surface portion formed along the thickness direction of the cleaning blade, and wherein as viewed in the longitudinal direction, a swing center of the supporting member is positioned on a center side of the belt; and  a sealing member provided in contact with the curved surface portion and sealing between the supporting member and the housing.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeuchi et al (US 10,423,117 B2) discloses a cleaning apparatus including: a blade member which includes an elastic member contacting a surface of an image bearing member, and a support member supporting the elastic member, the support member having a first surface that extends along a rotation axis direction of the image bearing member and a second surface that intersects with the first surface and that extends along the rotation axis direction; a frame to which the first surface of the support member is fixed; and a seal member, which is disposed between the frame and the second surface of the support member, and which seals a gap between the second surface of the support member and the frame.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
May 12, 2022